IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOSE SHABARA,                              : No. 35 EAP 2018
                                           :
                   Appellant               :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                   Appellee                :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of February, 2019, the Application for Summary Relief is

GRANTED, and the appeal is DISMISSED.